PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/986,185
Filing Date: 22 May 2018
Appellant(s): Millar, Gary, Bret



__________________
Anthony F. Bonner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Final Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding independent claim 1, the Appellant argues (Appeal Brief page 6 lines 18-21) the limitations: 
“receive a signal from the optical sensor indicative of a seed falling from the precision seeder head and into a bed seed holder; and
in response to receiving the signal from the optical sensor, direct the second seed hold to move from the release position to the default position,” 
are not disclosed by the cited references of Greenwald (US 6,513,679) in view of Owen (US 8,436,291) in view of Gabardi (US 5,224,659) in view of Wallberg (US 2,916,125) and further in view of Mitchell (US 6,279,496).

The primary reference of Greenwald discloses a precision seeder head (pill dispenser; Figure 4a) comprising:

a first seed hold (52; Figure 5a) that selectively blocks the seed (pill) queue tube (43) when located in a default position (projecting into tube; see Figure 5a) and selectively unblocks the seed queue tube (43) when located in a release position (when members 52 retreat from tube 43);
a second seed hold (51; Figure 5a) that is positioned at a vertical position below (see position in Figure 5A) the first seed hold (52) and that selectively blocks the seed queue tube (43) when located in a default position (projecting into tube; see Figure 5a) and selectively unblocks the seed queue tube (43) when located in a release position (when members 51 retreat into 63);

Greenwald does not disclose the apparatus comprising an optical sensor positioned below the first seed hold.

Owen discloses an automatic pill dispensing system wherein a plurality of optical sensors (200) detect the dispensing of a vial (v) as it passes the end of the housing tube (113; Figure 5A).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Greenwald to have included an optical sensor positioned at a vertical position below the 

Greenwald in view of Owen further do not disclose the articles to be dispensed as being seeds.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Greenwald in view of Owen to have included the articles to be dispensed as being seeds because varying the types of articles that can be dispensed by the Greenwald in view of Owen apparatus would provide for increased sale for the dispensing apparatus.

Greenwald in view of Owen do not disclose a computing device configured to move the second seed hold to the default position when optical sensor detects passage of an article.

Gabardi discloses a ball feeding apparatus (Figure 4) wherein a computing device (90; Figure 2) communicatively coupled to the second seed hold (28) and the optical sensor (84) 
{The feeding means may include a computer controller (90) for operating each of the actuators at a predetermined time interval corresponding to the ball attrition rate of the grinding mill. A magnetic sensor (84) may be positioned inside the chute downstream from the actuators for sensing passage of the isolated ball through the chute for providing feedback to the controller; abstract Gabardi; also see Col. 4 line 55-Col. 5 line 9.  Thus, in view of Examiner the computer controller (90) is coupled to both the second seed hold and the sensor},

the computing device (90) comprising a processor and a computer readable and executable instruction set (programed code instructions stored to execute the control application), which when executed, causes the processor to: 

receive a signal from the magnetic sensor (optical sensor of Owen reference) (detect the signal from 84; Col. 6 lines 9-15) indicative of an article (seed) falling from the precision seeder head (18); and
in response to receiving the signal from the optical sensor (84), direct the second seed hold (28) to move from the release position to the default position. 

{As soon as passage of the isolated ball is detected by sensor 84, extension arm 28 is rotated to the up position illustrated in FIG. 6; Gabardi Col. 6 lines 8-12}

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Greenwald in view of Owen to have included a computing device configured to move the second seed hold to the default position when optical sensor detects passage of an 

Thus, it is in the view of the Examiner the secondary reference of Gabardi discloses the argued limitations 
“receive a signal from the optical sensor indicative of a seed falling from the precision seeder head and into a bed seed holder; and
in response to receiving the signal from the optical sensor, direct the second seed hold to move from the release position to the default position”  as recited in claim 1.

The Appellant further argues (Appeal Brief page 6 lines 21-23): 
“Instead, the combination of references only appears to teach detecting that an item is dispensed, but does not appear to teach that the sensor detects that the item was properly placed into the desired destination.”(this is not what is claimed)
It is to be noted claim 1 recites the limitations “receive a signal from the optical sensor “indicative” of a seed falling from the precision seeder head and into a bed seed holder,” the sensor is not claimed to detects the item was properly placed into the desired destination. Thus, the argument is not consistent with the limitations actually claimed.  Furthermore, the apparatus claimed is a precision seeder head apparatus and not what happens to the seeds after the seeds are dispensed form seeder head apparatus. The combination of the references cited disclose all the claimed limitations as recited in the claims.  The applicant is contending that the optical sensor of the indicative of a seed falling,” which is precisely the teachings of Gabardi wherein sensor 84 detects the passing articles 34, the detection by the sensor 84 is indicative that the article has fallen and exited the chute 18.  In view of the Examiner, the word “indicative” should be amended to positively recite the sensor detects the position of the fallen seed.
Applicant further argues “As indicated above, the Examiner appears to confuse whether the rejection of this portion of claim 1 is applying Gabardi or Mitchel.” In view of the Examiner Gabardi discloses the argued limitations, the reference of Mitchel is not a critical reference and was incorporated to only show that a seed from a dispenser can be dropped into a seed bed however the critical structure of apparatus is disclosed by the Gabardi apparatus.  
In regards to arguments (Appeal Brief page 7 lines 1-4), “In one portion of the Final Office Action, the Examiner argues that Mitchell teaches a bed seed holder as being element 30 in FIG. 7. Element 30 in Mitchell is “soil mass.” In other words, the Examiner is arguing that the ground is a “bed seed holder” as recited in claim 1. As is clear, soil mass is completely different than a bed seed holder, as recited in claim 1.”  The primary reference of Greenwald discloses a capsule dispenser wherein the capsules are deposited into containers after the capsules are released from the dispensing head (One difference is that, in the HDDS, the drug tubes and valves are stationary and the medication cups are brought to the tubes for filling. In the PDDS, a drug tube is brought to the container for filling of the container. Another difference is that in the PDDS a container assigned to a patient always contains only one drug, while in the HDDS, several drugs may be deposited into such a container, depending upon the patient's needs at that time; Greenwald Col. 15 lines 48-55), the reference of Owens is relied upon for positioning an optical sensor at an exit chute to detect the passage of articles by an optical sensor, and the reference of Gabardi is relied upon to teach a controller is coupled to a sensor and a second seed hold and further wherein when the sensor detects the passage of the article, the controller moves the second seed hold arm to a default position.

In regards to appellant’s arguments (Appeal Brief page 8 lines 1-4), “Gabardi teaches that the magnetic sensor 84 is utilized to determine whether a metallic ball has jammed in the chute 12. Gabardi does not care what happens after the ball has left the chute 12. Stated another way, the sensor 84 is only directed to determining if the metallic ball remains in the chute 12 due to a jamming condition. If the sensor 84 does not detect the metallic ball, there is no error and thus no reason to detect the metallic ball further. Consequently, sensor 84 is not capable of determining what happens to the metallic ball after leaving the chute 12 and there is no suggestion in Gabardi that 84 could even be modified to monitor the ball after leaving the chute 12. For at least this reason, Gabardi is also deficient.”  
In view of the Examiner, reference of Gabardi specifically discloses a controller 90 is configured to operate each of the actuators, which are connected to a first hold arm 24 and a second hold arm 28 and a magnetic sensor 84 provides feed back to the controller therefore, it can be said that the controller 90 is coupled to both the second hold arm 28 and the sensor 84.  Furthermore, the sensor 84 is configured to detect the passage of articles that are released through the exit chute, once the passing of the 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RAKESH KUMAR/Primary Examiner, Art Unit 3651    
                                                                                                                                                                                                    Conferees:


/SUE LAO/
Primary Examiner

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.